Citation Nr: 0530407	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
service connection for tinnitus.  Appeal to the Board was 
perfected on this matter, and this issue is the only one 
before the Board at this time.

In July 2005, the veteran testified in person before the 
undersigned Veterans Law Judge of the Board, sitting at the 
RO.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal are of record.

2.  The veteran served in combat during the Vietnam War.

3.  Tinnitus is attributable to noise exposure during active 
service.  


CONCLUSION OF LAW

Tinnitus was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, among other 
things, enhanced VA's duty to assist a claimant in 
evidentiary development.  VA regulations implementing VCAA 
are codified in 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

A review of the claims folder reveals compliance with VCAA 
sufficient to decide the instant appeal.  Given the favorable 
disposition of this claim, the Board finds that any 
deficiency in compliance with VCAA is non-prejudicial.  See 
generally Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Thus, VCAA compliance need not be further discussed.  

Turning to the merits of the tinnitus service connection 
claim, it is first noted that the veteran served in combat 
during the Vietnam Era, and is the recipient of the Combat 
Action Ribbon, among other service awards.  Also relevant to 
the Board's analysis is that service connection is in effect 
for bilateral sensorineural hearing loss, based in part upon 
history of noise exposure incident to combat activity (i.e., 
exposure to shell explosion and engine noises; work as a hull 
technician on Navy ships).  See September 2003 rating 
decision; December 2002 compensation and pension examination 
(C&P) report.  Thus, there is evidence of record as to 
pertinent "injury" in service - in the form of noise 
exposure - that is a basic criterion for service connection.  
38 C.F.R. § 3.303 (2005).      

A current diagnosis of tinnitus, too, is in effect, as stated 
in the December 2002 C&P report.  A current diagnosis of a 
disability for which service connection is being sought is 
the second criterion.  See 38 C.F.R. § 3.303; Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).          

As to the third and final requirement for service connection 
- evidence of etiological (cause-effect) link between active 
service and tinnitus - the December 2002 C&P report is key.  
It provides that the veteran's constant high-pitched tinnitus 
is "likely secondary to the sloping sensorineural hearing 
loss . . . [Tinnitus] is likely due to an age-related hearing 
loss as well as . . . extensive noise exposure which has 
primarily been through his [civilian] occupation . . . 
[referring to employment as a mechanic for some 35 years]."  

The unfavorable aspects of the December 2002 C&P report as 
quoted above do not preclude a grant of service connection.  
In this connection, the Board, again, is cognizant of the 
veteran's combat activity and grant of service connection for 
hearing loss based thereon, as well as the C&P examiner's 
concession that tinnitus is, at least in part, related to 
such hearing loss.  Also relevant in this analysis is 
credible lay evidence in the form of the veteran's statements 
and Board hearing testimony, as well as other written lay 
statements (including one from another individual who 
reportedly had served with the veteran), to the effect that 
the veteran complained of tinnitus symptoms (like "cricket" 
noises; ringing or "squeaking" noises) consistently over 
the years in and/or after service.  This is competent 
evidence as to continuity of symptomatology notwithstanding 
the lack of evidence of treatment for tinnitus in the service 
medical records.  See 38 C.F.R. § 3.303(b) (2005); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons). 

Based on the foregoing, the Board does not find that the 
portion of the December 2002 C&P report discussing the 
veteran's history to the extent that tinnitus reportedly 
began in 1970, post operation for perforated right tympanic 
membrane, for which service connection has been denied, 
precludes a favorable resolution of the claim.  This history 
as memorialized in the C&P report is not conclusive evidence 
that tinnitus is not attributable to service and its 
probative value is amply outweighed by evidence favorable on 
the issue of etiology, as discussed above.  

Any reasonable doubt against the claim has been resolved 
favorably.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  The claim is granted.  


ORDER

Service connection for tinnitus is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


